Name: Commission Regulation (EC) No 308/2001 of 14 February 2001 amending Regulation (EC) No 1921/95 laying down detailed rules for the application of the system of import licences for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 Avis juridique important|32001R0308Commission Regulation (EC) No 308/2001 of 14 February 2001 amending Regulation (EC) No 1921/95 laying down detailed rules for the application of the system of import licences for products processed from fruit and vegetables Official Journal L 044 , 15/02/2001 P. 0033 - 0033Commission Regulation (EC) No 308/2001of 14 February 2001amending Regulation (EC) No 1921/95 laying down detailed rules for the application of the system of import licences for products processed from fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 2699/2000(2), and in particular Article 11(2) thereof,Whereas:(1) The provisions of Commission Regulation (EC) No 1921/95(3), as last amended by Regulation (EC) No 570/1999(4), are designed to complement or alternatively derogate from the provisions of Commission Regulation (EEC) No 3719/88(5) which was repealed and replaced by Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(6).(2) Notwithstanding the second subparagraph of Article 14(3) and the fourth indent of Article 5(1) of Regulation (EEC) No 3719/88, paragraphs 2 and 3 of Article 3 of Regulation (EC) No 1921/95 respectively specify, with a view to administrative simplification, the quantity below which an import licence can be established without a security having to be lodged, and the quantity of products that can be imported without a licence.(3) Articles 5 and 14 of Regulation (EEC) No 3719/88 have been replaced by Articles 5 and 15 of Regulation (EC) No 1291/2000. The provisions in question have been adapted and simplified in such a way that the derogations provided for in Regulation (EC) No 1921/95 are now inconsistent with or superflous to the common rules for the application of Regulation (EC) No 1291/2000. With a view to consistency and the simplification of procedures, the derogation should be deleted and the common rules laid down in Articles 5 and 15 of the above Regulation, which relate respectively to cases where an import licence or a security is not required, should be applied to processed fruit and vegetable products.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Paragraphs 2 and 3 of Article 3 of Regulation (EC) No 1921/95 are deleted.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 February 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 311, 12.12.2000, p. 9.(3) OJ L 185, 4.8.1995, p. 10.(4) OJ L 70, 17.3.1999, p. 14.(5) OJ L 331, 2.12.1988, p. 1.(6) OJ L 152, 24.6.2000, p. 1.